Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a memory and a processor in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in page 14, lines 20-21, the memory is a rewritable memory, such as EEPROM.  As noticed in page 16, lines 4-7, the processor is configured by an arithmetic processor such as DSP (Digital Signal Processor) and FPGA (Field-Programmable Gate Array).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “a machining program analysis unit which analyses a machining program, and generates a machining condition command for setting a machining condition of the plurality of lasers” is unclear how the machining program analysis unit analyses the machining program, what structure performs the analyzing? What is being done during this analysis? Also, it is unclear how the machining program analysis unit generates the machining condition command? What structure performs the 
In claim 1, the limitation “a storage unit which stores machining condition information in which a plurality of the machining conditions and a plurality of the machining condition commands are respectively associated” is unclear what is the machining condition information? How are the machining conditions and machining condition commands respectively associated?
In claim 1, the limitation “a plurality of machining condition reading units which references the machining condition information and reads the machining condition corresponding to the machining condition command analyzed by the machining program analysis unit, and sets the machining condition which was read in a laser of the plurality of lasers as a control target” is unclear how does the plurality of machining condition reading units references the machining condition information? What structure performs the reading? What are the machining condition reading units? How does the reading is performed? How is the machine condition set? What does the limitation “which was read in a laser of the plurality of lasers as a control target” means?
In claim 2, the limitation “read different machining conditions” is unclear what constitutes “different machining conditions”? How does the at least two machining condition reading units read different machining conditions?  Is unclear what exactly is this machining condition reading unit and what it does, and how it is related to the laser, the scanner, the machining program analysis unit and the storage unit?
In claim 4, the limitation “a timing adjustment unit which adjust control timing of the plurality of lasers” is unclear how does the time adjustment unit adjust control timing of the laser? 
In claim 6, the limitation “a processor configured to perform each function of the laser control unit, the machining program analysis unit, and the machining condition reading unit” is unclear what are the functions of the laser control unit, the machining program analysis unit, and the machining condition reading unit performed by the processor? What element in the figures is the processor?, the claim recites “the control device comprises a processor”, so is the processor part of the laser control unit 200, the machining program analysis unit 210, the machining condition reading units (221, 222), the timing adjustment units (231, 232) , the first and second laser control units (241, 242), or is it the entire control device (30)? Is there an algorithm/program?
In claim 7, the limitation “wherein the control device comprises a processor configured to perform each function of the timing adjustment unit” is unclear what are the functions of the timing adjustment unit performed by the processor? What element in the figures is the processor?, the claim recites “the control device comprises a processor”, so is the processor part of the laser control unit 200, the machining program analysis unit 210, the machining condition reading units (221, 222), the timing adjustment units (231, 232), the first and second laser control units (241, 242), or is it the entire control device (30)? Is there an algorithm/program?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Amaya (US 2018/0215095) in view of Uozumi (US 2020/0030915).
Regarding claim 1, Amaya teaches a control device (320) for a laser machining apparatus (300) including a plurality of lasers (312; p.0050), and a plurality of scanners (314) which respectively scan laser beams (as shown in Fig. 3A) outputted from the plurality of lasers (as shown in Fig. 3A), the control device comprising a laser control unit (320) which controls the plurality of lasers (p.0049).
Amaya fails to disclose wherein the laser control unit includes: a machining program analysis unit which analyzes a machining program, and generates a machining condition command for setting a machining condition of the plurality of lasers, a storage unit which stores machining condition information in which a plurality of the machining conditions and a plurality of the machining condition commands are respectively associated, and a plurality of machining condition reading units which references the machining condition information and reads the machining condition corresponding to the machining condition command analyzed by the machining program analysis unit, 
Uozumi teaches control device (100) comprising a machining program analysis unit (101, 102) which analyzes a machining program (10), and generates a machining condition command for setting a machining condition of a laser (p.0035; p.0044; p.0051; p.0090; as shown in Fig. 1), a storage unit (110, 302, 303) which stores machining condition information in which a plurality of the machining conditions and a plurality of the machining condition commands are respectively associated (p.0040), and a machining condition reading unit which references the machining condition information and reads a machining condition corresponding to a machining condition command analyzed by the machining program analysis unit (p.0035; p.0044; p.0051; p.0090), and sets the machining condition which was read in a laser of the plurality of lasers as a control target (p.0035; p.0044; p.0051; p.0090).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the laser control unit of Amaya with Uozumi, by providing a machining program analysis unit, a storage unit and a machining condition reading unit, for the advantages of improving laser control and manufacturing quality.
Although, Amaya and Uozumi combined fail to disclose a plurality of machining condition reading units, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of machining condition reading units for the plurality of lasers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 

Regarding claim 3, Amaya and Uozumi combined teach the control device for a laser machining apparatus as set forth above, wherein the laser control unit synchronously controls the plurality of lasers (Amaya; p.0049-0050).
Regarding claim 4, Amaya and Uozumi combined teach the control device for a laser machining apparatus as set forth above, wherein the laser control unit further includes a timing adjustment unit which adjusts control timing of the plurality of lasers (Amaya; p.0067).
Regarding claim 5, Amaya and Uozumi combined teach a laser machining apparatus (Amaya; 300) comprising a plurality of lasers (Amaya; 312; p.0050); a plurality of scanners (314) which respectively scans laser beams outputted from the plurality of lasers (Amaya; as shown in Fig. 3A); and the control device for a laser machining apparatus as set forth above which controls the plurality of lasers (Amaya in view of Uozumi; refer to rejection of claim 1).
Regarding claim 6, Amaya and Uozumi combined teach the control device for a laser machining apparatus as set forth above, wherein the storage unit is a memory (Amaya, 940, p.0069-0070; Uozumi, 302, p.0137), and the control device comprises a processor (Uozumi; 301) configured to perform the functions of the laser control unit, 
Regarding claim 7, Amaya and Uozumi combined teach the control device for a laser machining apparatus as set forth above, wherein the control device comprises a processor (Amaya; 910; p.0069) configured to perform the functions of the timing adjustment unit (Amaya; p.0077-0078; p.0084).
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  allowable subject matter is indicated because the prior art of record does not show or fairly suggest a control device for a laser machining apparatus, the control device configured to synchronously control the plurality of scanners to scan a same path on a machining target such that a first scanner of the plurality of scanners irradiates a first radiation range on the machining target, a second scanner of the plurality of scanners irradiates a second radiation range on the machining target, the first radiation range is larger than the second radiation range, the second radiation range overlaps the first radiation range, and a center of the first radiation range is offset from a center of the second radiation range, or configured to synchronously control the plurality of lasers to irradiate a same location on a machining target such that a first laser of the plurality of laser irradiates a first radiation range on the machining target, a second laser of the plurality of laser irradiates a second radiation range on the .

Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. Regarding the 112b rejections of claims 1, 2, 4, 6 and 7, the rejection is still proper because the limitations are still unclear and render the claim indefinite.  See the 112b rejections section for details. There are no arguments regarding the 103 rejections of claims 1-7, therefore, no response is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        09/02/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761